DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 07/11/2022 have been fully considered but they are not persuasive.  
Applicant has amended the independent claims to generally recite wherein the lowest unoccupied molecular orbital level of a functional material contained in the electron injection control layer is higher than a lowest unoccupied molecular orbital level of a functional material contained in the electron transport layer by “more than 0.2 eV” (previously recited 0.1 eV or greater).  Applicant asserts support for the amended language in the specification in paragraph [0082] which is persuasive as paragraph [0082] includes the following expressions:

    PNG
    media_image1.png
    67
    511
    media_image1.png
    Greyscale

It should be noted that Applicant’s specification recites the range of 0.2 eV and greater which is different from the claimed “more than 0.2 eV”.  However, MPEP 2163.05(III) states: 
2163.05 Changes to the Scope of Claims
III.    RANGE LIMITATIONS
With respect to changing numerical range limitations, the analysis must take into account which ranges one skilled in the art would consider inherently supported by the discussion in the original disclosure. In the decision in In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976), the ranges described in the original specification included a range of "25%- 60%" and specific examples of "36%" and "50%." A corresponding new claim limitation to "at least 35%" did not meet the description requirement because the phrase "at least" had no upper limit and caused the claim to read literally on embodiments outside the "25% to 60%" range, however a limitation to "between 35% and 60%" did meet the description requirement.
Although Applicant’s originally filed specification did not specifically recite the range of greater than 0.2 eV (i.e. excluding 0.2 eV), one having ordinary skill in the art would recognize that greater than 0.2 eV would be inherently supported by Applicant’s disclosure of greater than or equal to 0.2 eV and therefore Applicant’s amendments have sufficient written description support.
Applicant addresses the previously recited obviousness rejection of Oh (U.S. 2017/0117480) whereby Applicant argues that Oh teaches an energy difference of between 0 eV and 0.2 eV which is incorrect as Oh states in paragraph [0077] that “An absolute value of difference G2 between a lowest unoccupied molecular orbital (LUMO) energy level of the emission layer and a LUMO energy level of the first electron transport layer ETL1 may be about 0 eV to about 0.2 eV.” [emphasis added].  One having ordinary skill in the art would recognize the term “about” to include values slightly above 0.2 eV, e.g. approximate values such as 0.205 eV.  Therefore, Oh teaches an overlapping range with Applicant’s amended claim range and Applicant’s arguments that Oh fails to describe or reasonably suggest the claimed range as not persuasive and the obviousness rejection maintained as detailed below.
Applicant’s newly submitted claim 10 recites wherein the energy difference is 0.22 eV and the prior art fails reasonably teach in sufficient detail for obviousness the specific value claimed in light of Applicant’s disclosure of examples with benefits such as high lifetime (LT95).  Note that the indication of allowable subject matter applies only to the combination of claim 10 when combined with all of the limitations of claim 1 and amending similar language into the other independent claims would require further consideration (i.e. a filing under the After Final Consideration Pilot (AFCP) or RCE). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3,8,9 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2017/0117480 A1 to Oh et al., “Oh”.
Regarding claim 1, Oh discloses an organic electroluminescent element (e.g. FIGs. 1,10), comprising:
an anode (EL1);
a light emitting layer (EML);
an electron transport layer (ETL2);
a cathode (EL2); and 
an electron injection control layer (ETL1) in contact with both the light emitting layer (EML) and the electron transport layer (ETL2), wherein
the light emitting layer (EML) is stacked between the anode (EL1) and the electron transport layer (ETL2),
the electron transport layer (ETL2) is stacked between the light emitting layer (EML) and the cathode (EL2),
the light emitting layer (EML) contains fluorescent material (¶ [0057]) as a luminescent material,
a lowest unoccupied molecular orbital level (LUMO, FIG. 5 or FIG. 6) of a functional material contained in the electron injection control layer (ETL1) is higher (G3) than a lowest unoccupied molecular orbital level of a functional material contained in the electron transport layer (ETL2), and 
the lowest unoccupied molecular orbital level of the functional material contained in the electron
injection control layer (ETL1) is equal to (FIG. 6) or higher than (G2 in FIG. 5) a lowest unoccupied molecular orbital level of a functional material contained in the light emitting layer (EML).
Oh fails to clearly teach in sufficient specificity for anticipation (MPEP 2131.03) wherein the lowest unoccupied molecular orbital level (FIG. 5 or FIG. 6) of a functional material contained in the electron injection control layer (ETL1) is higher than a lowest unoccupied molecular orbital level of a functional material contained in the electron transport layer (ETL2) by more than 0.2 eV.
However, Oh teaches wherein the difference (G3) may be between about 0 eV to about 0.2 eV (i.e. values at or slightly higher than 0.2 eV, ¶ [0082]) which overlaps with the claimed range.
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Oh with the difference (G3) of greater than 0.2 eV as generally taught by Oh since it has been held that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), MPEP 2144.05 and/or since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969), wherein in the instant case the energy difference determines electron injection (¶ [0083]) making it a result effective variable, In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), and MPEP 2144.05 Obviousness of Ranges II. OPTIMIZATION OF RANGES A. Optimization Within Prior Art Conditions or Through Routine Experimentation B. Only Result-Effective Variables Can Be Optimized.

	
Regarding claim 2, although Oh generally yields the organic electroluminescent element according to claim 1, Oh fails to clearly state with sufficient specificity for anticipation (MPEP 2131.03) wherein
the lowest unoccupied molecular orbital level of the functional material contained in the electron
injection control layer (ETL1) is higher than (G2) the lowest unoccupied molecular orbital level of the functional material contained in the light emitting layer (EML) by 0.1 eV or higher.
	However, Oh teaches wherein the difference (G2) may be between 0-0.2 eV (¶ [0077]) which overlaps with the claimed range. 
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Oh with the difference (G2) of 0.1 eV or higher as generally taught by Oh since it has been held that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), MPEP 2144.05.

Regarding claim 3, Oh generally yields the organic electroluminescent element according to claim 1, and Oh further teaches (FIG. 6) wherein a highest occupied molecular orbital level (HOMO) of the functional material contained in the electron injection control layer (ETL1) is lower than (G1) a highest occupied molecular orbital level of the functional material contained in the light emitting layer (EML).

Regarding claim 8, Oh discloses ah organic electroluminescent display panel (e.g. display 10 in FIG. 7, ¶ [0003],[0005]-0006],[0024],[0106]), comprising:
a plurality of organic electroluminescent elements (in DA, ¶ [0108]), wherein
each organic electroluminescent element includes:
an anode (EL1),
a light emitting layer (EML),
an electron transport layer (ETL2),
a cathode (EL2), and
an electron injection control layer (ETL1) in contact with both the light emitting layer (EML) and the electron transport layer (ETL2), and
in each organic electroluminescent element:
the light emitting layer (EML) is stacked between the anode (EL1) and the electron transport layer (ETL2),
the electron transport layer (ETL2) is stacked between the light emitting layer (EML) and the cathode (EL2),
the light emitting layer contains a fluorescent material (¶ [0057]) as a luminescent material,
wherein the light emitting layer contains a fluorescent material (¶ [0057]) as the luminescent material,
a lower unoccupied molecular orbital level (LUMO, FIG. 5 or FIG. 6) of a functional material contained in the electron injection control layer (ETL1) is higher (G3) than a lowest unoccupied molecular orbital level of a functional material contained in the electron transport layer (ETL2), and 
the lowest unoccupied molecular orbital level of the functional material contained in the electron
injection control layer (ETL1) is equal to (FIG. 6) or higher than (G2 in FIG. 5) a lowest unoccupied molecular orbital level of a functional material contained in the light emitting layer, over a substrate.
Oh fails to clearly teach in sufficient specificity for anticipation (MPEP 2131.03) wherein the lowest unoccupied molecular orbital level (FIG. 5 or FIG. 6) of a functional material contained in the electron injection control layer (ETL1) is higher than a lowest unoccupied molecular orbital level of a functional material contained in the electron transport layer (ETL2) by more than 0.2 eV.
However, Oh teaches wherein the difference (G3) may be between about 0 eV to about 0.2 eV (i.e. values at or slightly higher than 0.2 eV, ¶ [0082]) which overlaps with the claimed range.
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Oh with the difference (G3) of greater than 0.2 eV as generally taught by Oh since it has been held that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), MPEP 2144.05 and/or since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969), wherein in the instant case the energy difference determines electron injection (¶ [0083]) making it a result effective variable, In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), and MPEP 2144.05 Obviousness of Ranges II. OPTIMIZATION OF RANGES A. Optimization Within Prior Art Conditions or Through Routine Experimentation B. Only Result-Effective Variables Can Be Optimized.

Regarding claim 9, Oh discloses a manufacturing method of an organic electroluminescent element (e.g. FIG. 10), the manufacturing method comprising:
preparing a substrate (e.g. FIG. 10 substrate BS, ¶ [0121]);
forming a pixel electrode (EL1, ¶ [0128],[0129]) over the substrate;
forming a light emitting layer (EML, ¶ [0056]) containing a fluorescent material (¶ [0057]) as a luminescent material over the pixel electrode (EL1);
forming an electron injection control layer (ETL1, ¶ [0069]) on the light emitting layer (EML);
forming an electron transport layer (ETL2) on the electron injection control layer (ETL1); and
forming a cathode (EL2, ¶ [0096]-[0100]) over the electron transport layer (ETL2), 
wherein a lowest unoccupied molecular orbital level (LUMO, FIG. 5 or FIG. 6) of a functional material contained in the electron injection control layer (ETL1) is higher (G3) than a lowest unoccupied molecular orbital level of a functional material contained in the electron transport layer (ETL2), and
the lowest unoccupied molecular orbital level of the functional material contained in the electron
injection control layer (ETL1) is equal to (FIG. 6) or higher than (G2 in FIG. 5) a lowest unoccupied molecular orbital level of a functional material contained in the light emitting layer (EML).
Oh fails to clearly teach in sufficient specificity for anticipation (MPEP 2131.03) wherein the lowest unoccupied molecular orbital level (FIG. 5 or FIG. 6) of a functional material contained in the electron injection control layer (ETL1) is higher than a lowest unoccupied molecular orbital level of a functional material contained in the electron transport layer (ETL2) by more than 0.2 eV.
However, Oh teaches wherein the difference (G3) may be between about 0 eV to about 0.2 eV (i.e. values at or slightly higher than 0.2 eV, ¶ [0082]) which overlaps with the claimed range.
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have performed the method of Oh with the difference (G3) of greater than 0.2 eV as generally taught by Oh since it has been held that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), MPEP 2144.05 and/or since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969), wherein in the instant case the energy difference determines electron injection (¶ [0083]) making it a result effective variable, In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), and MPEP 2144.05 Obviousness of Ranges II. OPTIMIZATION OF RANGES A. Optimization Within Prior Art Conditions or Through Routine Experimentation B. Only Result-Effective Variables Can Be Optimized.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2017/0117480 A1 to Oh et al., “Oh”, in view of U.S. Patent Application Publication Number 2018/0026221 A1 to Yoneda et al., “Yoneda”.
Regarding claim 4, Oh generally yields the organic electroluminescent element according to claim 1, and although Oh states that generally the mobility of holes is greater than the mobility of electrons (¶ [0073]), Oh fails to clearly state wherein hole mobility of the light emitting layer is higher than electron mobility of the light emitting layer.
	Yoneda teaches wherein the hole mobility of the light emitting layer (13) is higher than the electron mobility of the light emitting layer (Abstract, ¶ [0008],[0034],[0049]).
	It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Oh with the light emitting layer having a higher hole mobility than the electron mobility as suggested by Oh and as taught by Yoneda in order to form a light emitting device with enhanced device performance (Yoneda ¶ [0004],[0005]) by shifting the light emission center (FIG. 2 region 13A) towards the cathode side (Yoneda ¶ [0049]).

Regarding claim 5, Oh in view of Yoneda yields the organic electroluminescent element according to claim 4, and Yoneda further teaches (FIG. 2) wherein a distance between a luminescence center (13A) of the light emitting layer (13) and a surface of the light emitting layer on a side of the cathode (i.e. towards ETL 14) is shorter than a distance between the luminescence center (13A) of the light emitting layer and a surface of the light emitting layer on a side of the anode (i.e. towards HTL 12, ¶ [0049]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2017/0117480 A1 to Oh et al., “Oh”, in view of U.S. Patent Application Publication Number 2020/0295289 A1 to Lee et al., “Lee”.
Regarding claim 6, although Oh generally yields the organic electroluminescent element according to claim 1, Oh fails to clearly state wherein energy of a singlet exciton in the functional material contained in the electron injection control layer is higher than energy of a singlet exciton in the functional material contained in the light emitting layer.
	Lee teaches (e.g. FIG. 5) wherein the energy (S4, ¶ [0030]) of a singlet exciton in a functional material contained in an electron injection control layer (blocking layer 34) is higher than the energy (S1) of the functional material contained in the light emitting layer (31).
	It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Oh with the singlet exciton in the electron injection control layer higher than the singlet energy in the functional material of the light emitting layer as taught by Lee in order to more efficiently guide the triplet state thereby improving illumination efficiency (Lee ¶ [0031]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2017/0117480 A1 to Oh et al., “Oh”, in view of U.S. Patent Application Publication Number 2012/0126205 A1 to Kawamura et al., “Kawamura”.
Regarding claim 7, although Oh generally yields the organic electroluminescent element according to claim 1, Oh fails to clearly teach wherein energy of a triplet exciton in the functional material contained in the electron injection control layer is higher than energy of a triplet exciton in the functional material contained in the light emitting layer.
	Kawamura teaches (e.g. FIG. 2, Abstract) wherein an energy (ETb) of a triplet exciton in a functional material in an electron control layer (blocking layer) is higher than (as pictured, Abstract) the energy of a triplet exciton (ETd) of the functional material contained in the light emitting layer.
	It would have bene obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Oh with the triplet exciton energy of the electron control layer higher than the triplet exciton energy in the light emitting layer as taught by Kawamura in order to improve the emission efficiency (Kawamura ¶ [0010]) for example by reducing the triplet energy barrier thereby allowing for increased hole and electron recombination and/or sufficiently supply electrons to the emission layer (Kawamura ¶ [0012],[0013]).

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Prior art fails reasonably teach in sufficient detail for obviousness the specific value wherein the energy difference is 0.22 eV as claimed in claim 10 in light of Applicant’s disclosure of examples with benefits such as high lifetime (LT95) together with all of the limitations of claim 1 as claimed.  Note that the indication of allowable subject matter applies only to the combination of claim 10 when combined with all of the limitations of claim 1 and amending similar language into the other independent claims would require further consideration (i.e. a filing under the After Final Consideration Pilot (AFCP) or RCE).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC A WARD whose telephone number is (571)270-3406. The examiner can normally be reached M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571)272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Eric A. Ward/Primary Examiner, Art Unit 2891